PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed as to the appealable issue of right, *141that is, whether the Industrial Commission properly found and concluded that Argonaut was the carrier on the risk for plaintiffs asbestosis. The remaining issues addressed by the Court of Appeals axe not pxoperly befoxe this Court and the Court of Appeals’ decision as to these matters remains undisturbed. This case is remanded to the Court of Appeals for further remand to the North Carolina Industrial commission for further proceedings not inconsistent with this opinion.
REVERSED IN PART AND REMANDED.